Citation Nr: 1439371	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  12-26 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and anxiety disorder not otherwise specified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1988 to November 1988 and June 1989 to December 1995. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.

While the Veteran's November 2010 claim currently on appeal was adjudicated as entitlement to service connection for PTSD by the RO, the medical evidence of record reveals an additional diagnoses of anxiety disorder not otherwise specified. The United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue has been recharacterized as shown on the title page and encompasses all reasonably related acquired psychiatric disorders, to include PTSD and anxiety disorder not otherwise  specified.


FINDINGS OF FACT

1. The Veteran has PTSD as a result of a verified in-service stressor.

2. The competent medical evidence reflects the Veteran has an anxiety disorder not otherwise specified due to active service.





CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002 & Supp 2012); 38 C.F.R. § 3.303, 3.304 (2013).

2. The criteria for service connection for an anxiety disorder not otherwise specified have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002 & Supp 2012); 38 C.F.R. § 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in July 2009.

VA has a duty to assist the Veteran in the development of these claims. The claims file includes service treatment records (STRs), VA medical records, private medical records, and the statements of the Veteran in support of his claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

A VA examination was obtained in May 2011. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran have been afforded an adequate VA examination/opinion. The report includes clinical examinations, and the Veteran's reported symptoms. The report provides findings relevant to the criteria for service connection and for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to these claims. Essentially, all available evidence that could substantiate these claims has been obtained.

Legal Criteria

Service Connection in General 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

PTSD
	
Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). See Cohen v. Brown, 10 Vet. App. 128 (1997).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

PTSD

An essential element of a claim for service connection for PTSD is medical evidence diagnosing the disorder. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f). The claims file reflects that the Veteran has been diagnosed with (in conformity with the criterion set forth in the DSM-IV) and treated for PTSD. (See May 2010-August 2010, and June 2011 VA medical records, May 2012 multiaxial and August 2012 multiaxial assessment, August 2012 physician therapy note, and May 2013 letter from treating physician.). 

The Board acknowledges that the clinician in the May 2011 VA initial evaluation for PTSD diagnosed the Veteran with anxiety disorder not otherwise specified, and not PTSD. The clinician opined that the Veteran's symptoms is not severe enough to warrant a PTSD diagnosis but rather an anxiety disorder is "the most conservative and appropriate diagnosis". However, the claims file reflects that prior to, and subsequently after the May 2011 clinician's diagnosis, the Veteran received treatment for PTSD from VA. (See May 2010-August 2010, and June 2011 VA medical records. Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has established medical evidence diagnosing PTSD. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A second element of a claim for service connection for PTSD is credible supporting evidence that the claimed in-service stressor actually occurred. The Veteran avers that while assigned to HHC, 1st Cavalry Division in Saudi Arabia he experienced hostile military attacks. Furthermore, the Veteran contends that he was present during Iraqi SCUD missile attacks, specifically one which occurred on February 25, 1991 killing 28 soldiers. VA has conceded and the Veteran's military records confirm that his in-service stress actually occurred. (See DD Form 214). 

A third element of a claim for service connection for PTSD requires medical evidence of a link between current symptomatology and the claimed in-service stressor. A May 2013 letter from the Veteran's treating physician reflects that the Veteran's PTSD is "clearly a direct result of the military trauma". The May 2013 letter further reflects that the Veteran's symptoms "developed immediately subsequent to his military trauma in 1990-1991". 

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence as a whole, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for PTSD and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for PTSD is granted.  

Anxiety Disorder Not Otherwise Specified

As previously mentioned in accordance with 38 C.F.R. § 4.125(a), for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). The clinician in the May 2011 VA initial evaluation for PTSD diagnosed the Veteran with an anxiety disorder not otherwise specified. The clinician opined that the Veteran's anxiety disorder is as least as likely as not caused by or the result of his confirmed service in Southwest Asia, to include the Veteran's fear of hostile military or terrorist activity. Based on the above, the Board finds that all the elements necessary for establishing service connection are met and the Veteran's claim for service connection for anxiety disorder not otherwise specified is granted.


ORDER

Entitlement to service connection for post-traumatic stress disorder (PTSD).

Entitlement to service connection for anxiety disorder not otherwise specified.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


